Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.

Response to Amendment
Applicant's amendment filed on 11/8/2021 have been entered and fully considered.  Claims 1 and 26 are amended, claims 15-25 and 30 are withdrawn, and claims 1-14 and 26-29 are currently pending.

Response to Arguments
Amendment should be made to cancel all claims drawn to non-elected invention (claims 15-25 and 30).
Applicant's arguments with respect to claims 1-14 and 26-29 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 9-14, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (WO 2019/162513 A1), hereinafter Siomina, in view of Wichert et al. (US 2019/0090168 A1), hereinafter Wichert, further in view of Wu et al. (US 2015/0195811 A1), hereinafter Wu. 

Regarding claim 1, Siomina teaches a method for performing positioning measurements at a mobile device during a positioning session with a serving cell within a wireless communications network (Figures 14 and 15), the method comprising: 
determining, by the mobile device, to trigger coverage-enhanced (CE) mode (Page 36 Line 25 – Page 37 Line 5; wireless device [hereinafter WD] decide coverage with respect to cell 1, whether CE Mode A, CE Mode 2 or normal mode) before a positioning session timeout for the positioning session expires (Page 40 Lines 5-15; positioning via LPP);
continuing, by the mobile device, performance of the positioning measurements during the positioning session with the serving cell while the mobile device remains connected to the serving cell due to the triggered CE mode (Page 36 Lines 30 – Page 37 Lines 7 and Page 40 Lines 5-15; positioning via LPP.  if WD 22 is in enhanced coverage with respect to celll, and normal coverage (e.g. CEModeA) or enhanced coverage (e.g. CEModeB) with respect to cell2, the WD 22 can be allowed to postpone or delay the resources belonging to MGP1 in favor of second measurement since the ; 
determining, by the mobile device, whether the positioning measurements have been completed or the positioning session timeout has expired (Claim 3; perform the positioning measurement based on the dense position reference signaling during the at least one measurement period).
Siomina may not specifically teach determining to trigger a coverage-enhanced (CE) mode before a positioning session timeout for the positioning expires to prevent a handover from the serving cell to a target cell.  In an analogous art, Wichert teaches determining to trigger a coverage-enhanced (CE) mode before a positioning session timeout for the positioning expires to prevent a handover from the serving cell to a target cell (Figures 6, 9 and 10c, Paragraphs 0070 and 0072; determine if wireless device is to perform mobility measurement such as location measurement for handoff, and determine if to include measurement segment and resize measurement area for the location measurement.  Paragraphs 0008 and 0090; if decrease in handover success rate related to an existing measurement area is identified in a certain location, the measurement area will be increased in order to improve measurement and handover success.  When measurement area is increased, handover will not be performed).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Siomina and Wichert because it would prevent radio link failures caused by handover of a wireless device being performed to an incorrect cell, or being performed too late or too early handover (Wichert, Paragraph 0008).
after the determination that the positioning measurements have been completed or that the positioning session timeout has expired, reporting to a network entity in the wireless communications network, by the mobile device, actual handover measurements to enable the network entity to initiate a handover determination.  In an analogous art, Wu teaches after the determination that the positioning measurements have been completed or that the positioning session timeout has expired (Figure 7 and Paragraph 0128; the UE triggers an E-CID positioning measurement under the source base station according to LPPa signaling and RRC signaling), reporting to a network entity in the wireless communications network, by the mobile device, actual handover measurements to enable the network entity to initiate a handover determination (Figure 7 and Paragraph 0129; the UE sends an A3 measurement report to the source base station, to trigger a handover criterion/determination).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Siomina, Wichert and Wu because it would prevent repeated positioning measurement, thereby preventing wasting network resources of an access network (Wu, Paragraph 0006).

Regarding claim 26, claim 26 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1. 
Further, Siomina teaches an apparatus for performing positioning measurements at a mobile device during a positioning session with a serving cell within a wireless communications network (Figures 1, 2, Page 36 Lines 30 – Page 37 Lines 7 and Page , the apparatus comprising: at least one processor of the mobile device configured to perform the steps (Figure 3, Page 42, Lines 30-35; processor of wireless device [WD] 22).  

Regarding claims 9 and 29, the combination of Siomina/Wichert/Wu teaches all of the limitations of claims 1 and 26, as described above.  Further, Siomina teaches wherein the determining whether to trigger the CE mode comprises: determining whether the serving cell supports the CE mode, determining whether the performance of the positioning measurements may not be complete before a handover is triggered by the network entity, determining whether a signal strength of the serving cell is below a threshold and the network entity is likely to trigger a handover before the performance of the positioning measurements is complete, determining that the mobile device does not have sufficient positioning measurements to report to the network entity, or any combination thereof (Page 40 Lines 6-15; additional resources may also be determined based on a coverage level, e.g., when the signal strength or quality is below a threshold MGP2* may include more additional resources, while otherwise MGP2* may comprise less additional resources).  

Regarding claims 10, the combination of Siomina/Wichert/Wu teaches all of the limitations of claims 1, as described above.  Further, Siomina teaches wherein the CE mode comprises CE mode A or CE mode B, and wherein the mobile device operates in normal coverage (NC) mode before triggering the CE mode (Page 32 Lines 20-27; examples of such parameters are CE Mode A and CE Mode B signaled to the WD 22 .  

Regarding claims 11, the combination of Siomina/Wichert/Wu teaches all of the limitations of claims 1, as described above.  Further, Siomina teaches wherein the wireless communications network comprises a narrowband wireless communications network (Page 3 Lines 14-25; narrow band Internet of things (NB-IoT)).

Regarding claims 12, the combination of Siomina/Wichert/Wu teaches all of the limitations of claims 11, as described above.  Further, Siomina teaches wherein the narrowband wireless communications network comprises a Long-Term Evolution (LTE) Category M1 network (Page 32 Lines 20-27; examples of such parameters are CE Mode A and CE Mode B signaled to the WD 22 category M1, WD 22 category M2 etc. The WD 22 configured with CE Mode A and CE Mode B are referred to as operating in normal coverage and enhanced coverage, respectively).

Regarding claims 13, the combination of Siomina/Wichert/Wu teaches all of the limitations of claims 1, as described above.  Further, Siomina teaches wherein the network entity comprises a location server (Page 1 Lines 6-12; enhanced serving mobile location center (E-SMLC) or location server).

wherein the actual handover measurements comprise actual signal strength measurements for the serving cell and/or actual signal strength measurements for at least one neighboring cell of the mobile device (Page 30 Lines 12-29; WD perform neighbor cell RRM measurements.  Page 13 Lines 1-20; RSSI measurement).

Claims 2-5, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Wichert and Wu, as applied in the claims above, further in view of Shen et al. (US 2019/0357112 A1), hereinafter Shen. 

Regarding claims 2 and 27, the combination of Siomina/Wichert/Wu teaches all of the limitations of claims 1 and 26, as described above.  Further, Siomina teaches responsive to the determination to trigger the CE mode, to trigger the CE mode and/or to prevent the network entity from making the handover determination (Page 32 Lines 25-30; a parameter defining coverage level of the WD 22 with respect to a cell may be signaled to the WD 22 by the network node 16).
The combination of Siomina/Wichert/Wu may not specifically teach reporting to the network entity, by the mobile device, artificial handover measurements.  In an analogous art, Shen teaches reporting to the network entity, by the mobile device, artificial handover measurements (Paragraphs 0193 and 0195; the offset value is added to the obtained signal strength of the first neighboring cell).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the 

Regarding claims 3 and 28, the combination of Siomina/Wichert/Wu/Shen teaches all of the limitations of claims 2 and 27, as described above. Further, Shen teaches wherein the artificial handover measurements comprise blank signal strength measurements for the serving cell and/or offset signal strength measurement for at least one neighboring cell of the mobile device (Paragraphs 0193 and 0195; the offset value is added to the obtained signal strength of the first neighboring cell, in other words, compensation is performed on the movement speed of the terminal, the terminal may perform reselection or handover before performing normal cell reselection or handover. Therefore, the terminal is prevented from leaving a current serving cell before reselection or handover is completed in a movement process).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Siomina/Wichert/Wu and Shen because frequent network disconnection of the terminal is avoided (Shen, Paragraph 0193).

Regarding claims 4, the combination of Siomina/Wichert/Wu/Shen teaches all of the limitations of claims 3, as described above.  Further, Shen teaches wherein the offset signal strength measurements are generated by offsetting actual signal strength measurements for the at least one neighboring cell (Paragraphs 0193 and 0195; the offset value is added to the obtained signal strength of the first neighboring cell).  Therefore, it would have been obvious to one of ordinary skill in the art before the 

Regarding claims 5, the combination of Siomina/Wichert/Wu/Shen teaches all of the limitations of claims 3, as described above.  Further, Shen teaches wherein the blank signal strength measurements comprise blank Reference Signal Received Power (RSRP) or Reference Signal Received Quality (RSRQ) measurements (Paragraphs 0193 and 0195; the offset value is added to the obtained signal strength of the first neighboring cell), and the offset signal strength measurements comprise offset Reference Signal Received Power (RSRP) or Reference Signal Received Quality (RSRQ) measurements (Page 6 Lines 1-5; reference signal received quality; Paragraphs 0193 and 0195; the offset value is added to the obtained signal strength of the first neighboring cell).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Siomina/Wichert/Wu and Shen because frequent network disconnection of the terminal is avoided (Shen, Paragraph 0193).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Wichert, Wu and Shen, as applied in the claims above, further in view of Nacer et al. (US 2018/0042024 A1), hereinafter Nacer. 

receiving from the network entity, by the mobile device, parameters for operating in the CE mode (Page 32 Lines 25-30; a parameter defining coverage level of the WD 22 with respect to a cell may be signaled to the WD 22 by the network node 16).
The combination of Siomina/Wichert/Wu/Shen may not specifically teach responsive to reporting the artificial handover measurements.  In an analogous art, Nacer teaches responsive to reporting the artificial handover measurements, receiving from the network entity, by the mobile device, parameters for operating in the CE mode (Figure 4 and Paragraphs 0041 and 0044; a network entity such as base station 210 or MME 215 for configuring a coverage enhancement mode for a wireless device.  Network device 230 may detect the trigger to configure the coverage enhancement mode based on information identifying a network measurement received from and/or measured by wireless device 205. For example, when network device 230 receives information indicating that a signal strength, measured by wireless device 205, satisfies a threshold (e.g., a detected received signal strength or a determined transmission signal strength), network device 230 may determine to configure the coverage enhancement mode).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Siomina/Wichert/Wu/Shen and Nacer because when the network coverage is poor, the wireless device may utilize coverage enhancement mode for continuous service (Nacer, Paragraph 0010).

Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Wichert, Wu, Shen and Nacer, as applied in the claims above, further in view of Ouchi (US 2018/0152924 A1). 

Regarding claims 7, the combination of Siomina/Wichert/Wu/Shen/Nacer teaches all of the limitations of claims 6, as described above.  Further, Nacer teaches wherein the parameters for operating in the CE mode for the CE mode (Figure 4 and Paragraphs 0041 and 0044; a network entity such as base station 210 or MME 215 for configuring a coverage enhancement mode for a wireless device.  Network device 230 may detect the trigger to configure the coverage enhancement mode based on information identifying a network measurement received from and/or measured by wireless device 205. For example, when network device 230 receives information indicating that a signal strength, measured by wireless device 205, satisfies a threshold (e.g., a detected received signal strength or a determined transmission signal strength), network device 230 may determine to configure the coverage enhancement mode).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Siomina/Wichert/Wu/Shen and Nacer because when the network coverage is poor, the wireless device may utilize coverage enhancement mode for continuous service (Nacer, Paragraph 0010).
The combination of Siomina/Wichert/Wu/Shen/Nacer may not specifically teach at least one system information block (SIB) of the serving cell.  In an analogous art, Ouchi teaches at least one system information block (SIB) of the serving cell .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Siomina/Wichert/Wu/Shen, Nacer and Ouchi because it would provide a technique for a terminal device, a base station device, and a method that enable efficient sharing of channel state information (Ouchi, Paragraph 0001).

Regarding claims 8, the combination of Siomina/Wichert/Wu/Shen/Nacer/Ouchi teaches all of the limitations of claims 7, as described above.  Further, Ouchi teaches wherein the at least one SIB comprises a SIB 1 and SIB2 of the serving cell (Paragraphs 0045 and 0073; SIB 1, SIB 2, SIB 3 or a new SIB type).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Siomina/Wichert/Wu/Shen/Nacer and Ouchi because it would provide a technique for a terminal device, a base station device, and a method that enable efficient sharing of channel state information (Ouchi, Paragraph 0001).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.G./Examiner, Art Unit 2647         


/Srilakshmi K Kumar/SPE, Art Unit 2647